MOS_032013    XXXXX4184                       XXXXX4103
MOS_032013    XXXXX4264                       XXXXX4111
MOS_032013    XXXXX4320                       XXXXX4129
MOS_032013    XXXXX4448                       XXXXX4137
MOS_032013    XXXXX4464                       XXXXX4145
MOS_032013    XXXXX4632                       XXXXX4152
MOS_032013    XXXXX4760                       XXXXX4160
MOS_032013    XXXXX4848                       XXXXX4178
MOS_032013    XXXXX4952                       XXXXX4186
MOS_032013    XXXXX5008                       XXXXX4194
MOS_032013    XXXXX5080                       XXXXX4202
MOS_032013    XXXXX5088                       XXXXX4210
MOS_032013    XXXXX5160                       XXXXX4228
MOS_032013    XXXXX5376                       XXXXX4236
MOS_032013                        159455552                603744244
MOS_032013    XXXXX5904                       XXXXX4251
MOS_032013    XXXXX6840                       XXXXX4269
MOS_032013    XXXXX6864                       XXXXX4277
MOS_032013    XXXXX7232                       XXXXX4285
MOS_032013    XXXXX7416                       XXXXX4293
MOS_032013    XXXXX8617                       XXXXX4301
MOS_032013    XXXXX9697                       XXXXX4319
MOS_032013    XXXXX9793                       XXXXX4327
MOS_032013    XXXXX9833                       XXXXX4335
MOS_032013    XXXXX0185                       XXXXX4343
MOS_032013    XXXXX0193                       XXXXX4350
MOS_032013    XXXXX1329                       XXXXX4368
MOS_032013    XXXXX2273                       XXXXX4376
MOS_032013    XXXXX2289                       XXXXX4384
MOS_032013    XXXXX2321                       XXXXX4392
MOS_032013    XXXXX2569                       XXXXX4400
MOS_032013    XXXXX2929                       XXXXX4418
MOS_032013    XXXXX2961                       XXXXX4426
MOS_032013    XXXXX3025                       XXXXX4434
MOS_032013    XXXXX3137                       XXXXX4442
MOS_032013    XXXXX3145                       XXXXX4459
MOS_032013    XXXXX3729                       XXXXX4467
MOS_032013    XXXXX3929                       XXXXX4475
MOS_032013    XXXXX4305                       XXXXX4483
MOS_032013    XXXXX4441                       XXXXX4491
MOS_032013    XXXXX4905                       XXXXX4509
MOS_032013    XXXXX4961                       XXXXX4517
MOS_032013    XXXXX5041                       XXXXX4525
MOS_032013    XXXXX5513                       XXXXX4533
MOS_032013    XXXXX5994                       XXXXX4541




  Case 18-80037-CRJ Doc 113-12 Filed 01/04/19 Entered 01/04/19 15:43:11   Desc
                Portion of Loan List Showing Nelson Loan Page 1 of 1
